             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 KT IMAGING USA, LLC,

                                 Plaintiff                  Civil Action No.: 6:20-CV-300

                     -against-                                  Jury Trial Demanded

 ASUSTEK COMPUTER INC.

                                 Defendant


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff KT Imaging USA, LLC (“KTI” or “Plaintiff”), by way of this Complaint against

Defendant ASUSTeK Computer Inc. (“ASUS” or “Defendant”), alleges as follows:


                                             PARTIES

1.     Plaintiff KT Imaging USA, LLC is a limited liability company organized and existing

under the laws of the State of Texas, having its principal place of business at 106 E 6th Street, Suite

900, Austin, TX 78701.

2.     On information and belief, Defendant ASUS is a Taiwanese company, and is located at

No. 15, Li-Te Rd., Beitou District, Taipei 112, Taiwan.

3.     On information and belief, Defendant ASUS, either itself and/or through the activities of

its subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products that infringe the Asserted Patents, defined below.


                                 JURISDICTION AND VENUE

4.     This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et seq., for

infringement by ASUS of claims of U.S. Patent No. 6,876,544; U.S. Patent No. 7,196,322; U.S.


                                                  1
            Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 2 of 11




Patent No. 8,004,602; and U.S. Patent No. 8,314,481 (collectively “the Patents-in-Suit”).

5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

6.     ASUS is subject to personal jurisdiction of this Court because, inter alia, on information

and belief, (i) ASUS has committed and continues to commit acts of patent infringement in the

State of Texas, including by making, using, offering to sell, selling, and/or importing the accused

products into Texas; (ii) ASUS purposefully supplies and directs the accused products for storage,

warehousing, and sales by distributors and resellers in the State of Texas; and (iii) ASUS delivers

its products into the stream of commerce with the expectation that they will be purchased by

consumers in the State of Texas. In addition, or in the alternative, this Court has personal

jurisdiction over ASUS pursuant to Fed. R. Civ. P. 4(k)(2).

7.     Venue is proper as to ASUS in this District under 28 U.S.C. § 1391(c) because, inter alia,

ASUS is a foreign corporation.


                                        BACKGROUND

8.     On April 5, 2005, the United States Patent and Trademark Office duly and lawfully issued

U.S. Patent No. 6,876,544 (“the ’544 Patent”), entitled “Image Sensor Module and Method for

Manufacturing the Same.”

9.     On March 27, 2007, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,196,322 (“the ’322 Patent”), entitled “Image Sensor Package.”

10.    On August 23, 2011, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,004,602 (“the ’602 Patent”), entitled “Image Sensor Structure And

Integrated Lens Module Thereof.”

11.    On November 20, 2012, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,314,481 (“the ’481 Patent”), entitled “Substrate Structure for an Image



                                                2
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 3 of 11




Sensor Package and Method for Manufacturing the Same.”

12.    KTI is the assignee and owner of the right, title, and interest in and to the Patents-in-Suit,

including the right to assert all causes of action arising under said patents and the right to any

remedies for infringement of them.

13.    By letter dated June 20, 2019, KTI notified ASUS of the existence of the ’544 Patent,

the ’322 Patent, and the ’602 Patent, and of infringement thereof by ASUS.

14.    ASUS has infringed and continues to infringe the Patents-in-Suit by making, using, selling,

or offering for sale in the United States, or importing into the United States mobile devices, such

as smartphones, tablets, and laptops with front and/or rear image sensors. Attachment A to this

Complaint provides a non-exhaustive listing of Accused Products. Attachment B to this Complaint

provides a listing of Exhibits comprising exemplary teardown images for certain Accused

Products.

              COUNT I: INFRINGEMENT OF THE ’544 PATENT BY ASUS

15.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

16.    On information and belief, ASUS has infringed the ’544 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States or importing into the United States the Accused Products and all other products

with substantially similar imaging sensors.

17.    For example, on information and belief, ASUS has infringed and continues to infringe at

least claim 1 of the ’544 Patent by including an image sensor module to be mounted to a printed

circuit board in the ASUS ZenPad Z8s product. See Ex. 1 (ASUS ZenPad Z8s rear facing image

sensor). The image sensor module in the Accused Products comprises a substrate having an upper

surface formed with a plurality of first connection points and a lower surface formed with a

plurality of second connection points, which is electrically connected to the printed circuit board.


                                                  3
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 4 of 11




See Exs. 2-3 (ASUS ZenPad Z8s rear facing image sensor). The image sensor module further

comprises a photosensitive chip mounted to the upper surface of the substrate. See Ex. 1 (ASUS

ZenPad Z8s rear facing image sensor). The image sensor module further comprises a plurality of

wires for electrically connecting the photosensitive chip to the first connection points on the upper

surface of the substrate. See Ex. 3 (ASUS ZenPad Z8s rear facing image sensor). The image

sensor module further comprises a frame layer mounted to the upper surface of the substrate to

surround the photosensitive chip, an inner edge of the frame layer being formed with an internal

thread from top to bottom, and a transparent layer being fixed by the frame layer such that the

photosensitive chip may receive optical signals passing through the transparent layer. See Exs. 1-

2 (ASUS ZenPad Z8s rear facing image sensor). The image sensor module further comprises a

lens barrel formed with a chamber at a center thereof and an external thread at an outer edge

thereof, the external thread being screwed to the internal thread of the frame layer, wherein the

lens barrel has a through hole and an aspheric lens from top to bottom. Exs. 1 and 4 (ASUS ZenPad

Z8s rear facing image sensor).

18.    On information and belief, ASUS has induced infringement of the ’544 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing

materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

19.    On information and belief, ASUS has committed the foregoing infringing activities without




                                                  4
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 5 of 11




a license.

20.     On information and belief, ASUS knew the ’544 Patent existed and knew of exemplary

infringing ASUS products while committing the foregoing infringing acts thereby willfully,

wantonly and deliberately infringing the ’544 Patent.

              COUNT II: INFRINGEMENT OF THE ’322 PATENT BY ASUS

21.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

22.     On information and belief, ASUS has infringed the ’322 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States or importing into the United States the Accused Products and all other products

with substantially similar imaging sensors.

23.     For example, on information and belief, ASUS has infringed and continues to infringe at

least claim 1 of the ’322 Patent by including an image sensor module in the ASUS ZenPad Z8s

product. Ex. 1 (ASUS ZenPad Z8s rear facing image sensor). The image sensor module in the

Accused Products comprises a substrate having an upper surface, and a lower surface on which

second electrodes are formed, and a frame layer arranged on the upper surface of the substrate, a

cavity formed between the frame layer and substrate, and a plurality of first electrodes are formed

on the frame layer. See Exs. 2-3, 5-6 (ASUS ZenPad Z8s rear facing image sensor). The image

sensor module in the Accused Products further comprises a photosensitive chip mounted on the

upper surface of the substrate and located within the cavity, and electrically connected to the first

electrodes of the frame layer. See Exs. 2-3, 5 (ASUS ZenPad Z8s rear facing image sensor). The

image sensor module in the Accused Products further comprises a lens holder having an upper end

face, a lower end face, and an opening penetrating through the lens holder from the upper end face

to the lower end face, the upper end of the opening formed with an internal thread and the lower

end of the opening formed with a breach, so that the internal diameter of the upper end of the


                                                  5
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 6 of 11




opening is smaller than the lower end of the opening, the lens holder adhered on the upper surface

of the substrate by glue, wherein, the frame layer is located within the breach of the lens holder.

See Exs. 1 and 3 (ASUS ZenPad Z8s rear facing image sensor). The image sensor module of the

Accused Product further comprises a lens barrel having an upper end face, a lower end face, and

an external thread screwed to the internal thread of the lens holder. See Exs. 1 and 4 (ASUS

ZenPad Z8s rear facing image sensor).

24.     On information and belief, ASUS has induced infringement of the ’322 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing

materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

25.     On information and belief, ASUS has committed the foregoing infringing activities without

a license.

26.     On information and belief, ASUS knew the ’322 Patent existed and knew of exemplary

infringing ASUS products while committing the foregoing infringing acts while committing the

foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’322 Patent.

             COUNT III: INFRINGEMENT OF THE ’602 PATENT BY ASUS

27.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

28.     On information and belief, ASUS has infringed the ’602 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States, or importing into the United States the Accused Products and all other products


                                                  6
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 7 of 11




with substantially similar imaging sensors.

29.     For example, on information and belief, ASUS has infringed and continues to infringe at

least claim 1 of the ’602 Patent by including an image sensor structure with an integrated lens

module in the ASUS UX303UA product. See Ex. 8 (ASUS UX303UA image sensor) The image

sensor structure in the Accused Products comprises a chip having a plurality of light-sensing

elements arranged on a light sensing area of a first surface of the chip, a plurality of first conducting

pads arranged around the light-sensing area and electrically connected to the light-sensing

elements, and at least one conducting channel passing through the chip and electrically connected

to the first conducting pads at one end as well as extending along with a second surface of the chip.

See Exs. 9-11 (cross-sectional images of the ASUS UX303UA image sensor). The image sensor

structure in the Accused Products comprises a lens module comprising a holder having a through

hole and a contact surface on a bottom of the holder, wherein the contact surface is combined with

the first surface, and at least one lens completely embedded inside the through hole and integrated

with the holder. See Ex. 8 (cross-sectional image of the ASUS UX303UA image sensor).

30.     On information and belief, ASUS has induced infringement of the ’602 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing

materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

31.     On information and belief, ASUS has committed the foregoing infringing activities without




                                                   7
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 8 of 11




a license.

32.     On information and belief, ASUS knew the ’602 Patent existed and knew of exemplary

infringing ASUS products while committing the foregoing infringing acts while committing the

foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’602 Patent.

              COUNT IV: INFRINGEMENT OF THE ’481 PATENT BY ASUS

33.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

34.     On information and belief, ASUS has infringed the ’481 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States, or importing into the United States the Accused Products and all other products

with substantially similar imaging sensors.

35.     For example, on information and belief, ASUS has infringed and continues to infringe at

least claim 1 of the ’481 Patent by including a substrate structure for an image sensor package in

the ASUS TF700 product. See Ex. 12 (ASUS TF700 front facing image sensor). The substrate

structure in the Accused Products comprises a bottom base having an upper surface formed with a

plurality of first electrodes, and a lower surface formed with a plurality of second electrodes,

wherein an insulation layer is coated between first electrodes and in direct surface contact with the

upper surface of the bottom base. See Ex. 13 (ASUS TF700 front facing image sensor). The

substrate structure in the Accused Products comprises a frame layer arranged on and in direct

surface contact with the first electrodes and the insulation layer to form a cavity together with the

bottom base, wherein the insulation layer is interposed between the bottom base and the frame

layer. See Exs. 12 - 13 (ASUS TF700 front facing image sensor).

36.     On information and belief, ASUS has induced infringement of the ’481 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,


                                                  8
             Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 9 of 11




to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing

materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

37.     On information and belief, ASUS has committed the foregoing infringing activities without

a license.


                                     PRAYER FOR RELIEF

        WHEREFORE, KTI prays for judgment in its favor against ASUS for the following relief:

        A.      Entry of judgment in favor of KTI against ASUS on all counts;

        B.      Entry of judgment that ASUS has infringed the Patent-in-Suit;

        C.      Entry of judgment that ASUS’s infringement of the ’544, ’322, and ’602 Patents

has been willful;

        D.      An order permanently enjoining ASUS from infringing the Patent-in-Suit;

        E.      Award of compensatory damages adequate to compensate KTI for ASUS’s

infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided

by 35 U.S.C. § 284;

        F.      Award of reasonable attorneys’ fees and expenses against ASUS pursuant to 35

U.S.C. § 285;

        G.      KTI’s costs;

        H.      Pre-judgment and post-judgment interest on KTI’s award; and

        I.      All such other and further relief as the Court deems just or equitable.




                                                  9
            Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 10 of 11




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. Proc., Plaintiff hereby demands trial by jury in this

action of all claims so triable.


Dated: April 20, 2020                              Respectfully submitted,


                                                   /s/ Stafford Davis
                                                   Stafford Davis
                                                   State Bar No. 24054605
                                                   sdavis@stafforddavisfirm.com
                                                   Catherine Bartles
                                                   State Bar No. 24104849
                                                   cbartles@stafforddavisfirm.com
                                                   THE STAFFORD DAVIS FIRM, PC
                                                   815 South Broadway
                                                   Tyler, Texas 75702
                                                   Tel: (903) 593-7000
                                                   Fax: (903) 705-7369

                                                   Dmitry Kheyfits
                                                   (pro hac vice to be filed)
                                                   dkheyfits@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   7500 Rialto Boulevard, Suite 250
                                                   Austin, TX 78735
                                                   Tel: 737-228-1838
                                                   Fax: 737-228-1843

                                                   Brandon G. Moore
                                                   KHEYFITS BELENKY LLP
                                                   7500 Rialto Boulevard, Bldg. 1
                                                   Suite 250
                                                   Austin, TX 78735
                                                   Tel: 737-228-1838
                                                   Fax: 737-228-1843

                                                   Andrey Belenky
                                                   abelenky@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   1140 Avenue of the Americas, 9th Floor
                                                   New York, NY 10036
                                                   Tel: 212-203-5399
                                                   Fax: 212-203-5399


                                                 10
Case 6:20-cv-00300 Document 1 Filed 04/20/20 Page 11 of 11




                             Attorneys for Plaintiff
                             KT Imaging USA, LLC




                            11
